Citation Nr: 1628989	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability to include as due to exposure to herbicides.
 
2.  Entitlement to service connection for a right upper arm disability to include as due to exposure to herbicides.
 
3.  Entitlement to service connection for a right arm biceps muscle disability to include as due to exposure to herbicides.
 
4.  Entitlement to service connection for postoperative cystic mass of the perirectal region and recurrent rectal cysts to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to January 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2012 the Veteran testified at a hearing before a Decision Review Officer.  In November 2014, the Board remanded the claims for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In its November 2014 remand, the Board instructed that VA examinations be conducted regarding the etiologies of the Veteran's claimed right shoulder, right upper arm, and right arm biceps disabilities and his postoperative cystic mass of the perirectal region and recurrent renal cysts.  A full and complete rationale for each opinion was requested but, for the reasons indicated below, this was not provided.  Consequently, a remand for compliance with the initial remand instruction to provide adequate examinations and opinion is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for disabilities of the right shoulder, upper arm, and biceps muscle, and for postoperative cystic mass of the perirectal region and recurrent rectal cysts, all to include as due to exposure to herbicides.

As indicated in the prior remand, the evidence of record indicates that the Veteran's symptoms of right shoulder and arm symptomatology, and of postoperative cystic mass of the perirectal region and recurrent rectal cysts may be associated with the presumed exposure to herbicides in Vietnam, or alternatively in the case the right shoulder and arm condition claimed, of repetitive motion used in loading shells.  Accordingly, the Remand directed the AOJ to obtain an examination to determine whether the claimed disabilities were due to service, including herbicide exposure.  The Board also noted the absence of relevant outstanding medical treatment records, and instructed the AOJ to make efforts to obtain such records prior to scheduling the Veteran for a VA examination.

On remand, the AOJ afforded the Veteran an examination for the claimed disabilities.  The examination was conducted by a physician's assistant (PA).  On February 2015 VA shoulder examination, the examiner diagnosed right shoulder arthropathy.  The examiner noted a history of surgery on his right shoulder.  The Veteran did not recall any injuries in the service.  He had worked on a farm and later retired from Disney.  Physical examination revealed limited range of motion and reduction in muscle strength of the right shoulder, as well as a scar in the right anterior shoulder.  The examiner opined that the "right shoulder" was less likely than not incurred in or caused by the claimed in-service injury, event or illness, noting "unable to find in STR."

On February 2015 rectum and anus conditions examination, the examiner diagnosed a cystic mass on rectum in 2002 and noted that the Veteran claimed to have no complaints of the rectum.  Physical examination of the rectal/anal area was normal.  The examiner rendered a negative nexus opinion, reasoning "unable to find this in the STR[.] VBMS this reveals this [sic] occurred in 2002."  
Following the examination, results of a complete blood count received in June 2015 indicated that the white blood cell count was not elevated.

In a July 2015 addendum opinion, the examiner opined that the Veteran's "[right shoulder condition, rectal mass [resolved], muscle injury [not present], and intestine condition were not aggravated by his herbicide exposure.  The rationale is there is nexux [sic] with herbicide exposure and these conditions."

The Board finds these opinions to be inadequate.   First, the February 2015 examiner did not provide opinions as to the nexus of the Veteran's claimed right upper arm disability or right bicep (muscle) injury.  Further, the July 2015 addendum opinion noted that the muscle injury was "not present," while the February 2015 report of examination showed reduced muscle strength in the right arm.  

Regarding the right shoulder, the examiner's rationale ("unable to find in STR") is inadequate.  As noted in the Board's remand, the Veteran testified that he was right handed and was the lead gunner of a 106 recoilless rifle, requiring much repetitive motion loading shells.  The examiner failed to mention the Veteran's contentions when discussing nexus to service.  Further, the examiner failed to comment on the Veteran's competent lay evidence of persistent or recurrent symptoms of right shoulder and arm symptomatology, as noted in the previous remand.

Regarding the claim for postoperative cystic mass of the perirectal region and recurrent rectal cysts, the examiner's rationale was also inadequate.  As noted in the Board's prior remand, the U.S. National Library of Medicine of the National Institutes of Health noted that low white blood cell counts can weaken the immune system and lead to infections, and that VA and others have recognized that research has shown a relationship between certain hematopathologies and exposure to herbicide agents used in Vietnam. Moreover, although the July 2015 addendum noted a normal white blood cell count, an August 2012 VA treatment record associated with the claims file from the Gainesville VAMC indicates that a complete blood count revealed chronic low white blood cell count.  As this treatment record is dated during the course of the appeal, a VA examiner should comment on the relationship between the low white blood cell count, the Veteran's infections of the rectum, and his conceded herbicide exposure.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

Finally, regarding the examiner's addendum opinion on nexus to conceded herbicide exposure, it is also inadequate.  The examiner failed to provide a rationale.  Thus, a new opinion regarding the relationship of all claimed disabilities to herbicide exposure is also required.  Although a nurse, nurse practitioner, or other non-physician VA health care provider such as the PA who provided in the opinions in this case may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient, see Cox v. Nicholson, 20 Vet. App. 563, 568-569 (2007), the Board finds that examination and opinions by a physician would be appropriate in these circumstances.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA physician to evaluate the etiology of the claimed disabilities of  the right shoulder, right upper arm, right arm biceps, and postoperative cystic mass of the perirectal region and recurrent rectal cysts. 

The physician is to identify any disorder of the right shoulder, right upper arm, right arm biceps, or recurrent rectal cysts or residuals of the postoperative cystic mass of the perirectal region; and any disease process of which such conditions are a part.

The physician is to opine as to whether any such chronic disorder or disease process diagnosed is at least as likely as not (a probability of 50 percent or greater) caused or aggravated by military service, to specifically include as due to presumed exposure to herbicides in service.

In offering opinions, the examiner must acknowledge and discuss the Veteran's report of a continuity of relevant symptoms since service. A full and complete rationale for all opinions expressed must be provided.

2.  Readjudicate the claims remaining on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



